EXHIBIT 10.1

 

 

 

June 27, 2014

 

Sierra Nevada Oil LLC P. 0. Box 16187

South Lake Tahoe, CA 96151 E-mail: pafagen @yahoo .com

Attention: Patrick A. Fagen

 

 

 

Re:That certain Call Option Agreement (the "Option Agreement") dated as of March
4, 2014, by and among Empire Petroleum Corporation, Albert E. Whitehead and
Sierra Nevada Oil LLC

Gentlemen:

 

 

I am writing with respect to the Option Agreement. Capitalized but undefined
terms used herein shall have the same meanings attributable to such terms in the
Option Agreement. The Parties have agreed to amend the Option Agreement as
follows: (1) the Call End Date shall be extended to September 1, 2014 and (2)
Section 2(a) is hereby amended and restated to read "The Parties acknowledge and
agree that (i) the Company currently owes AEW, its President, CEO and largest
stockholder, $153,000 in outstanding indebtedness and (ii) the Company shall use
proceeds from the Call Purchase Price to pay such indebtedness in full at
closing of deal.

 

Except to the extent specifically modified hereunder , the Option Agreement
remains in full force and effect. If this letter correctly sets forth our
agreement as to the matters set forth herein, please promptly execute and return
this letter to me.

 

Best regards,

 

 

Empire Petroleum Corporation

 

 

 

By: // Albert E. Whitehead

Albert E. Whitehead

President and CEO

 

 

Agreed and accepted this 27th day of June, 2014

 

Sierra Nevada Oil LLC

 

 



By: // Patrick A. Fagen

Patrick A. Fagen

Manager

